An indictment for forgery and for uttering a forged instrument. Respondent demurred at the April Term, 1925. His demurrer was overruled and the indictment adjudged good. Respondent excepted. His exceptions were adjudged frivolous and were certified and transmitted to the Chief Justice under See. 55, Chap. 82, R. S. No arguments were presented by either side within the time fixed by the statute. An examination of the indictment shows the demurrer to be without *449merit. The counts are in the form commonly in use and set forth all the essential elements of the offense charged. Entry must be: Exceptions overruled. Judgment for the State.
Leonard R. Campbell, for the State.
Edward C. Payson, for respondent.